Case: 1:14-cr-00214-JG Doc #: 1142 Filed: 07/20/20 1 of 6. PageID #: 6872


  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF OHIO

                                                       :
 UNITED STATES OF AMERICA,                             :           CASE NO. 1:14-cr-00214
                                                       :
              Plaintiff,                               :           OPINION & ORDER
                                                       :           [Resolving Doc. 1110]
  vs.                                                  :
                                                       :
  ARIYEN FLAKES,                                       :
                                                       :
              Defendant.                               :
                                                       :


  JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

             Defendant Ariyen Flakes moves for compassionate release under 18 U.S.C. § 3582. 1

  He says the Court should reduce his sentence due to his overlong sentence and COVID-19.

  The Government opposes. 2

             For the following reasons, the Court GRANTS Defendant Flake’s motion for

  compassionate release.

        I.      Background

             On November 13, 2014, Defendant Flakes pleaded guilty to conspiracy to possess

  with intent to distribute and to distribute heroin. 3 Flakes was on supervised release for a

  prior offense at the time. 4

             On February 23, 2015, the Court sentenced Flakes. 5 The Court found that Flakes’s




            1
              Flakes, acting pro se, filed a motion for compassionate release, a supplemental letter, an amended motion for
  release, and a letter. Docs. 1110, 1113, 1114, and 1133. Flakes’s counsel filed two supplements to the motion for
  compassionate release and a reply. Docs. 1118, 1122, and 1130.
            2
              Doc. 1120.
            3
              Doc. 372.
            4
              Doc. 947 at 4, 14.
            5
              Doc. 947.
Case: 1:14-cr-00214-JG Doc #: 1142 Filed: 07/20/20 2 of 6. PageID #: 6873

  Case No. 1:14-cr-00214
  Gwin, J.

  base offense level was 22 and the adjusted offense level also 22. 6

           However, the Court also found Flakes to be a career offender, based on three earlier

  drug trafficking convictions in Cuyahoga County and one in the Northern District of Ohio. 7

  The career offender enhancement raised Flakes’s offense level to 32. 8

           After subtracting 3 points for acceptance of responsibility, the Court set Flakes’s final

  offense level at 29. 9

           The Court found Flakes to have a criminal history category of VI based on his

  criminal history and, separately, his career offender status. 10

           Flakes’s offense level and criminal history category resulted in a guideline range of

  151 to 188 months’ imprisonment. 11 The Court sentenced Flakes to 120 months’

  imprisonment and three years of supervised release. 12

     II.          Discussion
           Flakes moves for compassionate release. 13 He says that relief should be granted

  because Elkton is experiencing a severe COVID-19 outbreak and because, if sentenced

  today, his sentence would be significantly shorter. 14 Additionally, on June 25, 2020,

  Flakes’s counsel reported that Flakes had tested positive for COVID-19. 15 The Government

  opposes. 16




           6
             Id. at 3.
           7
             Id.
           8
             Id. at 4.
           9
             Id.
           10
              Id.
           11
              Id. at 16.
           12
                Doc. 533.
           13
                Id.
           14
              Doc. 1118 at 5-7.
           15
              Doc. 1130.
           16
              Doc. 1120.
                                                  -2-
Case: 1:14-cr-00214-JG Doc #: 1142 Filed: 07/20/20 3 of 6. PageID #: 6874

  Case No. 1:14-cr-00214
  Gwin, J.

         A. Exhaustion
         The Court may modify a defendant’s term of imprisonment upon a motion from a

  defendant once 30 days have expired since the warden of the defendant’s facility received

  such a motion from the defendant. 17 Flakes states that he requested compassionate release

  from the Elkton Warden on April 5, 2020. 18 On April 22, 2020, Flakes received a letter

  from the Elkton Warden denying his request. 19 Because more than 30 days have expired

  since Wise’s request, he has satisfied the exhaustion requirement.

         B. Eligibility
         To grant compassionate release, the Court must find that “extraordinary and

  compelling reasons warrant such a reduction” and “that such a reduction is consistent with

  applicable policy statements issued by the Sentencing Commission.”20 The Court must also

  consider the sentencing factors set forth in 18 U.S.C. § 3553. 21

         The applicable policy statement instructs that extraordinary and compelling reasons

  for a sentence reduction fall into four categories: (i) medical conditions, (ii) age, (iii) family

  circumstances, and (iv) other reasons. 22

         Flakes’s compassionate release motion implicates the (iv) other reasons category.

  Courts have described the Sentencing Commission’s policy statement’s “other reasons”

  category as a “catch-all provision.” 23 The “other reasons” category says that a sentence

  reduction may be appropriate if “an extraordinary and compelling reason other than, or in




         17
            18 U.S.C. § 3582(c)(1)(A)(i).
         18
            Doc. 1114.
         19
            Doc. 1113-2.
         20
            18 U.S.C. § 3582(a)(1)(A).
         21
              Id.
         22
              USSG § 1B1.13 cmt. n.1.
         23
              E.g., United States v. Brown, No. 4:05-CR-00227-1, 2020 WL 2091802, at *5 (S.D. Iowa Apr. 29, 2019).
                                                           -3-
Case: 1:14-cr-00214-JG Doc #: 1142 Filed: 07/20/20 4 of 6. PageID #: 6875

  Case No. 1:14-cr-00214
  Gwin, J.

  combination with, the reasons described” in the first three categories exists. 24

           Flakes raises two arguments why his compassionate release motion should be

  granted under this catch-all provision: COVID-19 and his overlong sentence.

           The Court finds that the risk of COVID-19 in combination with Flakes’s overlong

  sentence constitute “extraordinary and compelling” reasons justifying compassionate

  release under § 3582(c)(1)(A)(i). Although Flakes is not among those particularly

  vulnerable to the virus, the institution he is incarcerated at—FCI Elkton—has been heavily

  affected by COVID. And Flakes’s counsel reported that Flakes already tested positive for

  the virus. 25

           Most compelling, however, is that if Flakes were sentenced today his sentence

  would be significantly shorter. As explained above, at the time of his 2015 sentencing,

  Defendant Flakes’s sentencing guideline range was 151 to 188 months, and the Court

  sentenced him to 120 months. 26 However, under the law today, Flakes would face a

  guidelines range of 63 to 78 months. 27

           Flakes sentencing range would be lower today because under the current law Flakes

  would no longer qualify as a career offender. A defendant qualifies as a career offender if

  (1) he was eighteen or older at the time of the instant offense; (2) the instant offense was a


           24
              USSG § 1B1.13 cmt. n.1. The policy’s “Other Reasons” category is outdated in that it still assumes
  compassionate release “may by granted only upon motion by the Director of the Bureau of Prisons.” Brown, 2020 WL
  2091802 at *5 (quoting USSG § 1B1.13 cmt. n.1). Because this is no longer the law with the First Step Act, which allows
  defendants to seek relief directly from the court, the outdated policy leaves “district courts in a
  conundrum.” Id. (describing that Congress now allows district courts to grant petitions “consistent with applicable policy
  statements” from the Sentencing Commission, but the Commission “has not made the policy statement for the old regime
  applicable to the new one”). This Court follows the growing number of district courts that have concluded that, in the
  absence of applicable policy statements, courts “can determine whether any extraordinary and compelling reasons other
  than those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)–(C) warrant” compassionate release. United States v. Rodriguez,
  424 F. Supp. 3d 674, 681–82 (N.D. Cal. 2019) (citation omitted) (collecting cases).
           25
              Doc. 1130.
           26
              Doc. 947.
           27
              Without the career offender enhancement, Flakes’s offense level would have been 19, instead of 29.

                                                             -4-
Case: 1:14-cr-00214-JG Doc #: 1142 Filed: 07/20/20 5 of 6. PageID #: 6876

  Case No. 1:14-cr-00214
  Gwin, J.

  crime of violence or a controlled substance offense; and (3) the defendant had at least two

  prior felony convictions of a crime of violence or a controlled substance offense. 28

             The third factor is relevant here. At sentencing the Court found Flakes to be a career

  offender based on three state and one federal qualifying convictions. 29 However, since

  Flakes’s sentencing, the Sixth Circuit has clarified that attempt offenses cannot serve as the

  basis for career offender status. 30 At least two of Flakes’s state convictions were for

  “sell[ing] or offer[ing] to sell” drugs, that the Sixth Circuit has held to be a non-qualifying

  attempt offense. 31 Flakes’s federal conviction was for conspiracy to sell drugs, which the

  Sixth Circuit has also found does not qualify. 32

             Because these three convictions no longer count toward career offender status, if

  sentenced today, Flakes would not be considered a career offender, and the low end of his

  sentencing range would be less than half of what it was at the time of his 2015 sentencing.

             Considering this sentencing disparity and COVID-19 risks at Elkton, the Court finds

  extraordinary and compelling grounds to reduce Flakes’s sentence. Granting

  compassionate release here also accords with 18 U.S.C. § 3553(a).

      III.          Conclusion
             For the foregoing reasons, the Court GRANTS Flakes’s request for compassionate

  release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Court reduces Flakes’s sentence to

  time served. Flakes’s term of supervised release remains at three years, subject to the terms




             28
                  USSG § 4B1.1.
             29
                  Doc. 947 at 3.
             30
                United States v. Havis, 927 F.3d 382, 386-87 (6th Cir. 2019) (en banc), recon. denied 929 F.3d 317.
             31
                United States v. Cavazos, 950 F.3d 329, 336 (6th Cir. 2020).
             32
                United States v. Stephens, No. 19-5046, 2020 WL 3968307, at *1 (6th Cir. July 14, 2020); United States v.
  Butler, No. 19-1587, 2020 WL 2126465, at *3 (6th Cir. May 5, 2020).

                                                              -5-
Case: 1:14-cr-00214-JG Doc #: 1142 Filed: 07/20/20 6 of 6. PageID #: 6877

  Case No. 1:14-cr-00214
  Gwin, J.

  imposed at sentencing. 33

         Furthermore, the Court orders the Bureau of Prisons to take measures, including a

  14-day pre-transfer quarantine, to ensure that Flakes is free of COVID-19 prior to his

  release.



  IT IS SO ORDERED.


  Dated: July 20, 2020                               s/     James S. Gwin
                                                     JAMES S. GWIN
                                                     UNITED STATES DISTRICT JUDGE




         33
              See Doc. 540.
                                               -6-
